Citation Nr: 1525004	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for BHL and tinnitus was denied therein.  The Veteran appealed both determinations.  Review of his claims files at this time reveals evidence not considered initially by the RO.  However, it is not pertinent to this matter.  Referral to the RO for the aforementioned consideration therefore is not necessary.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran has BHL, but it did not manifest during his service or within his first post-service year and is not related to his service otherwise.

2.  The Veteran has tinnitus, but it did not manifest during his service or within his first post-service year and is not related to his service otherwise.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for BHL have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if service connection is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A December 2009 letter contained information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It further contained information concerning how ratings and effective dates are assigned for disabilities found to be service-connected.  This was prior to initial adjudication via the February 2010 rating decision.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been procured by VA.  No pertinent private treatment records have been procured by VA, as none have been identified by him.  None were submitted by him or his representative either.  There was mention of a pertinent private medical examination in the mid 1970's, but the Veteran was unable to provide any identifying information so it could be procured.  In January 2010 and September 2013, the Veteran underwent VA medical examinations.  Each included an interview and assessment of him as well as the rendering of a medical opinion.  These actions have provided sufficient detail so that this decision is fully informed.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any uncompleted necessary development.  No uncompleted necessary development otherwise is apparent.  No further notice or assistance action thus is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in November 2009.  Sensorineural BHL was diagnosed at the January 2010 and September 2013 VA medical examinations.  Hearing loss is a disability for VA purposes when the pure tone threshold at any frequency from 500 to 4000 Hertz is 40 decibels or greater, the pure tone threshold at at least three such frequencies is 26 decibels or greater, or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  With the exception of speech recognition scores at the former examination, all of these criteria were met for both ears at each examination.

Tinnitus is a current disability in addition to BHL.  An April 2009 VA treatment record reflects this diagnosis.  So do the aforementioned VA medical examinations.  They reveal that there are no tests, unlike for hearing loss, to confirm tinnitus.  The Veteran's diagnoses thus were based on his reports.  He is a lay person since there is no indication he has a medical background.  A lay person is competent to report something personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  With respect to diagnosing a disability, a lay person is competent only if competent to identify the disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is one such disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  It indeed is a noise in the ears that usually is subjective.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  In other words, it is personally experienced.

As such, the Veteran's reports of noise in his ears are competent.  They also are credible.  Factors for weighing the credibility of competent lay evidence include interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested in reporting noise in his ears since doing so may lead to the grant of service connection for it.  Monetary gain in the form of compensation benefits is possible in this event, so his motivation is questionable.  That the Veteran perceives noise in his ears is entirely plausible, however.  His reports in this regard have been consistent.

Sensorineural BHL is a chronic disease because it qualifies as an organic disease of the nervous system.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Tinnitus also is a chronic disease for the same reason.  Id.; Fountain v. McDonald, No. 13-0540, ___ Vet. App. ____ 2015 WL 510609 (Feb. 9, 2015).  Yet, neither disability was diagnosed between November 1969 when he separated from service and November 1970.  All diagnoses indeed were made decades later, as noted above.  There further is no indication of manifestation even without diagnosis between November 1969 and November 1970.  No treatment records, whether VA or private, and no medical examinations, whether VA or private, are dated during this timeframe.  The Veteran also has not contended that he had BHL or tinnitus during this timeframe.  

Without an indication of manifestation, it follows that there is no indication of manifestation to a compensable degree at some point during the Veteran's first year after service.  Service connection for his sensorineural BHL and for his tinnitus, in sum, cannot be presumed notwithstanding that he served for well over a year, and thus well over 90 days, during a period of war after December 31, 1946, referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Service connection for both disabilities instead must be established in some manner.  What transpired during service therefore next is of import.  
Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  The Veteran had a medical examination in August 1967, prior to his entry into service in April 1968.  Standards were set by the American Standards Association at the time, but have been set by the International Standards Organization-American National Standards Institute since November 1, 1967.  After conversion, the Veteran' s pure tone thresholds at all frequencies were between 0 and 20 decibels bilaterally (the September 2013 VA medical examination included an explicit conversion of the left ear threshold at 4000 Hertz from -5, not -15, to 0).  Normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Hearing loss accordingly was not noted at the Veteran's August 1967 examination.  Tinnitus also was not noted.  With not tests to confirm tinnitus, identification would be from the Veteran's report.  Tinnitus was not diagnosed based on his report, however.  He indeed did not report it in conjunction with the August 1967 medical examination.  He denied running ears just as he denied hearing loss.  While the Veteran reported ear, nose, or throat trouble, he clarified that he occasionally had sinusitis.  Noise in the ears was not referenced.  This corresponds with the Veteran's December 2009 statement that he had no ringing in his ears prior to service.  The relevant inquiry for BHL and tinnitus, in sum, is whether he incurred an acoustic injury or disease during service as opposed to aggravated a preexisting acoustic injury or disease during service.  

Regarding the incurrence of an acoustic disease during service, service treatment records are silent with respect to both hearing loss and tinnitus.  The Veteran did not complain of symptoms of either.  Neither was detected, for instance in a routine medical examination, even absent a complaint of symptoms.  Upon medical examination in November 1969, when the Veteran separated from service, he denied hearing loss and running ears.  He once again reported ear, nose or throat trouble, but no clarification was provided.  Yet the Veteran has not recounted noise in his ears during service.  His pure tone thresholds at all frequencies were between 0 to 15 decibels bilaterally.  In other words, his hearing remained normal.
The Veteran indicated in his November 2013 substantive appeal (VA Form 9) that VA had conceded a threshold shift during service.  The October 2013 statement of the case indeed stated that, while his hearing was normal at entry into and separation from service, there was such a shift.  Yet several thresholds obtained in November 1969 were better than those obtained in August 1967.  This improvement was mentioned in the opinion rendered as part of the September 2013 VA medical examination.  As such, the threshold shift signified that the Veteran's hearing got better rather than worse during service.  Neither hearing loss nor tinnitus, in sum, was manifested during service.  It follows that neither was chronic or even noted during service.  Service connection accordingly cannot be granted on the basis of chronicity or continuity of symptomatology of a chronic disease.

Regarding the incurrence of an acoustic injury during service, the Veteran contends that he was exposed to loud noise.  He specifically contends that he was exposed to noise from weapons during boot camp and from generators and airplanes during his service in Vietnam, as he worked briefing and debriefing pilots near the airstrip.  The Veteran is competent to recount his loud noise exposure during service because he personally experienced it.  He also is credible.  Due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Veteran unquestionably received some weapons training prior to his deployment to Vietnam, which was from October 1969 to November 1969.  His DD214 shows that he was an image interpreter there.  Whether or not this included briefing and debriefing pilots, being near the airstrip is plausible.  There are no inconsistencies in his reports.  At least some loud noise exposure during service therefore is conceded.

This loud noise exposure during service is contended by the Veteran to be the cause of his current BHL and tinnitus disabilities.  Lay evidence sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question because of the complexities involved.  These include the numerous types of hearing loss, the various etiologies for it as well as for tinnitus, the interplay between them, and the number of years that have passed since his service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent when it comes to nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

It is reiterated that both the January 2010 VA medical examination and the September 2013 VA medical examination included a medical opinion for both BHL and for tinnitus.  This is the only evidence other than that from the Veteran concerning nexus, as there are no private medical opinions.  To weigh a medical opinion, the qualifications and expertise of the individual rendering it, the scope of the assessment, whether or not pertinent evidence was reviewed, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it are factors for consideration.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In both January 2010 and September 2013, the VA examiner was an audiologist.  Each examiner noted reviewing the claims file.  Each also interviewed and assessed the Veteran, as noted above.  There is no indication that the scope of these activities was inadequate.  Unequivocal language was used by both examiners in expressing the opinions.  Specifically, it was determined by both that the Veteran's BHL is less likely than not related to his service.  The same determination was made by both regarding his tinnitus.  A rationale, albeit a terse one, was provided for this opinion.  Each examiner noted that the Veteran's hearing was normal at entry into and separation from service.  Only the September 2013 examiner noted the indication of an improvement in hearing.  The January 2010 examiner noted that the Veteran's tinnitus occurred too long after service for there to be a connection.  In this regard, the September 2013 examiner noted that there were no complaints of tinnitus and no acoustic trauma in addition to normal hearing during service.

That leaves the accuracy of any factual premises underlying the opinions.  As some loud noise exposure during service has been conceded, the September 2013 opinion concerning tinnitus suffers from an inaccurate factual premise.  Yet all other factual premises are accurate.  The Veteran did not complain of tinnitus during service, or of hearing loss for that matter.  His hearing was normal throughout service.  Finally, he did not have tinnitus or for that matter hearing loss immediately after his separation from service.  In his December 2009 statement, he reported having a private medical examination in the mid 1970's which revealed hearing loss.  He also reported being told at that time that he had tinnitus.  The Veteran reported noticing his hearing loss and tinnitus in the mid to late 1970's at the January 2010 VA medical examination.

As hearing loss and tinnitus were not documented in treatment records or upon medical examination until decades after the Veteran's service, there is no confirmation of his aforementioned reports.  They are competent, however, because they convey his personal experiences.  They also are credible.  Indeed, the Veteran's reports cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lack of such evidence was readily explained by him.  He reported being told that there was no cure and nothing really that could be done for treatment, so he just had to learn to live with his symptoms.  The reports are plausible and essentially are consistent with one another.  (The Veteran could not have been told he had tinnitus confirmed through objective testing, but he could have been told that his noticed symptoms of noise in the ears is called tinnitus.)

The Veteran's reports finally convey that his interest and desire for monetary gain are not particularly strong, as they highlight a gap of at least a few years between his separation from service in November 1969 and onset of his disabilities.  A prolonged period without symptoms is a factor that tends to weigh against service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The period between the Veteran's separation from service and onset of his hearing loss and tinnitus disabilities, and thus symptoms thereof, may not qualify as prolonged.  Yet that there is such a period at all is significant.  It cannot be ignored.

Of import with respect to the Veteran's BHL, however, is that establishing service connection does not require that there be hearing loss during service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The period or gap between his separation from service and onset of his symptoms and disabilities is not dispositive, in other words.  Indeed, a medically sound basis for attributing current BHL to loud noise exposure during service is sufficient.  Hensley, 5 Vet. App. at 155.  When there is loud noise exposure during service, a threshold shift signifying a worsening of hearing though hearing loss is not disabling during service, and hearing loss arising to the level of a disability after service, for example, whether there is such a basis to attribute the disability to the noise exposure during service or to an intercurrent cause must be considered.  Id.  

Once again, the shift during service in the Veteran's hearing signified improvement rather than worsening.  There further is no medically sound basis for attributing his current BHL to his loud noise exposure during service.  He reported at the January 2010 and September 2013 VA medical examinations that he had only insignificant loud noise exposure after service from hunting and recreational shooting.  These reports are competent and credible for the same reasons as his other reports have been competent and credible.  The lack of loud noise exposure after service was taken into account, but both examiners determined that there was no nexus between the Veteran's BHL and his only loud noise exposure during service.  No intercurrent cause was identified by either examiner.  However, there is no requirement to do so.

For the foregoing reasons, service connection for BHL and for tinnitus cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's receipt of this benefit on the basis of all raised and otherwise applicable theories of entitlement for either disability.  Evidence weighing against service connection, chiefly the service treatment records and VA medical examinations including medical opinions, is particularly persuasive.  Evidence weighing for service connection, which is solely from the Veteran, is much less persuasive.  Absent an approximate balance between the evidence against service connection and the evidence for service connection, there is no benefit of the doubt to afford to him.  Service connection for BHL and for tinnitus, in sum, is denied.


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for BHL is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


